Exhibit 10.1

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

This First Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions (this “Amendment”) is made and entered into as of the 1st day of
May, 2015 (the “Effective Date”) by and among:

The following sellers (each, a “Seller” and jointly and severally, the
“Sellers”), on the one hand:

CNL Lifestyle Properties, Inc., a Maryland corporation,

CLP Springfield MO Owner, LLC, a Delaware limited liability company,

CLP Chesterfield MO Owner, LLC, a Delaware limited liability company,

CLP Branson MO Owner, LLC, a Delaware limited liability company,

CLP Nevada MO Owner, LLC, a Delaware limited liability company,

CLP Springdale AR Owner, LLC, a Delaware limited liability company,

CLP Jonesboro AR Owner, LLC, a Delaware limited liability company,

CLP Fayetteville AR Owner, LLC, a Delaware limited liability company,

CLP TCV Owner, LLC, a Delaware limited liability company,

CLP Washington IL Owner, LLC, a Delaware limited liability company,

CLP Pekin IL Owner, LLC, a Delaware limited liability company,

CLP Sterling IL Owner, LLC, a Delaware limited liability company,

CLP Carmel IN Continuing Care Owner, LLC, a Delaware limited liability company,

CLP Denver CO Continuing Care Owner, LLC, a Delaware limited liability company,

CLP Alpharetta GA Owner, LLC, a Delaware limited liability company,

CLP Stockbridge GA Owner, LLC, a Delaware limited liability company,

CLP Fayetteville GA Owner, LLC, a Delaware limited liability company,

CLP Gainesville GA Owner, LLC, a Delaware limited liability company,

CLP Moline IL Assisted Living Owner, LLC, a Delaware limited liability company,

CLP Moline IL Memory Care Owner, LLC, a Delaware limited liability company,



--------------------------------------------------------------------------------

CLP Carson City NV Owner, LLC, a Delaware limited liability company,

CLP Godfrey IL Owner, LLC, a Delaware limited liability company,

CLP Laurel Creek GA Owner, LLC, a Delaware limited liability company,

CLP Pioneer Village Senior Living, LLC, a Delaware limited liability company,

CLP Bozeman MT Senior Living, LLC, a Delaware limited liability company,

CLP Chateau Vestavia AL Senior Living, LLC, a Delaware limited liability
company,

CLP Santa Clarita CA Senior Living, LLC, a Delaware limited liability company,

CLP Peoria AZ Senior Living, LLC, a Delaware limited liability company,

CLP Sun City Center FL Senior Living, LLC, a Delaware limited liability company,

CLP Portland OR Senior Living, LLC, a Delaware limited liability company,

CLP Cranston RI Senior Living, LLC, a Delaware limited liability company,

CLP Bakersfield CA Senior Living, LLC, a Delaware limited liability company,

CLP Wilmington NC Senior Living, LLC, a Delaware limited liability company,

CLP Modesto CA Senior Living, LLC, a Delaware limited liability company,

CLP Northridge CA Senior Living, LLC, a Delaware limited liability company,

CLP La Conner WA Senior Living, LLC, a Delaware limited liability company,

CLP Everett WA Senior Living, LLC, a Delaware limited liability company,

CLP Cumming GA Senior Living Owner, LLC, a Delaware limited liability company,

CLP Hoschton GA Senior Living Owner, LLC, a Delaware limited liability company,

CLP SHC Tenant TRS Corp., a Delaware corporation,

CLP Grand Victorian Tenant TRS Corp., a Delaware corporation,

CLP Fayetteville AR Tenant Corp., a Delaware corporation,

TCV Senior Living, LLC, a Delaware limited liability company,

CLP Georgia SL Tenant TRS Corp., a Delaware corporation,

CLP Moline IL Tenant TRS Corp., a Delaware corporation,



--------------------------------------------------------------------------------

CLP Carson City NV Tenant TRS Corp., a Delaware corporation,

CLP Godfrey Tenant TRS Corp., a Delaware corporation, and

CLP Laurel Creek GA Tenant Corp., a Delaware corporation, and

Senior Housing Properties Trust, a Maryland real estate investment trust,
together with assignees or designees thereof, on the other hand, as buyer (the
“Buyer”).

RECITALS

A. Seller and Purchaser entered into a certain Purchase and Sale Agreement and
Joint Escrow Instructions dated December 22, 2014 (the “Purchase Agreement”).

B. The Purchase Agreement contemplated that sale of each of the Properties would
occur simultaneously.

C. The Tenant of the Property located in Wilmington, North Carolina (the
“Wilmington Property”) delivered the notice attached hereto as Exhibit 1 (the
“Notice of Suspension”) to the Parties after execution of the Purchase
Agreement.

D. As a result of the Notice of Suspension, the Parties have determined that it
is desirable to consummate the transactions contemplated by the Purchase
Agreement by way of two Closings such that (A) the Acquisition with respect to
each of the Properties other than the Wilmington Property and the Associated
Property relating to each Property other than the Wilmington Property (the
“First Closing Properties”) will take place on May 1, 2015 (the “First
Closing”), and (B) the Acquisition with respect to the Wilmington Property and
the Associated Property relating thereto (the “Second Closing”) shall take place
in accordance with and subject to the terms and conditions of the Purchase
Agreement, as amended by this Amendment (as so amended, the “Amended
Agreement”).

E. Seller and Purchaser desire to amend the Purchase Agreement in the manner set
forth herein.

NOW, THEREFORE, in consideration of the provisions contained in the Amended
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

1. Definitions. Capitalized terms that are used herein but not otherwise defined
in this Amendment shall have the meanings ascribed to such terms in the Purchase
Agreement.

2. Representations. The representations set forth in the Purchase Agreement are
qualified by the matters set forth in the Notice of Suspension. The Parties
agree that the Notice of Suspension and the conditions described therein do not
constitute a breach of any representation by any Seller, nor do they constitute
a Seller Default; provided, however, that Sellers represent that, as of the date
hereof, no Seller has received a notice of default under any of the Loan
Documents with respect to the Notice of Suspension or the conditions described
therein.



--------------------------------------------------------------------------------

3. Bifurcation of Closing. The Parties agree that the First Closing shall take
place on May 1, 2015 (the “First Closing Date”) and that, subject to the terms
and conditions of the Amended Agreement, the Second Closing shall take place on
the day that is three (3) Business Days after the date on which all of the Buyer
Conditions Precedent (including, without limitation, the additional condition
precedent set forth in Section 7 of this Amendment) are satisfied (the “Second
Closing Date”); provided, however, that if on the Second Closing Date, the
Lender with respect to the Wilmington Property shall not have consented to
(i) the transfer of the Wilmington Property to Buyer, (ii) the assumption of the
Loans and Loan Documents relating to the Wilmington Property by Buyer on terms
and conditions satisfactory to Buyer in its reasonable discretion, or (iii) any
other applicable transactions contemplated by this Agreement, or such Lender
shall not have executed and delivered all applicable documentation evidencing
such consents, which documentation shall be satisfactory to Buyer in its
reasonable discretion, then Buyer shall have the right to extend the Second
Closing Date two (2) times, with the first such extension being until the day
that is thirty (30) days after the previously scheduled Second Closing Date and
the second such extension being until the day that is thirty (30) days after the
previously scheduled Second Closing Date; and further provided that if, on the
then scheduled Second Closing Date (as extended twice by the foregoing clauses),
the consents of the applicable Lender (and documentation evidencing the same)
referenced to above has not been obtained, then the Second Closing Date shall be
further extended for an additional thirty (30) days.

4. Prorations. The Proration Date for the Second Closing shall be the day before
the Second Closing Date.

5. Deposit. At the First Closing, Three Million and No/100 Dollars
($3,000,000.00) of the Deposit (together with any interest accruing thereon from
and after the First Closing Date, the “Second Closing Deposit”) shall be
retained by Escrow Agent and shall be treated from and after the First Closing
Date as the Deposit under the Purchase Agreement. All other portions of the
Deposit shall be applied against amounts due from Buyer at the First Closing. At
the Second Closing, the Second Closing Deposit shall be applied against the
Wilmington Purchase Price.

6. Purchase Price. The Purchase Price for the First Closing Properties shall be
equal to the difference between the Purchase Price and the Allocated Purchase
Price for the Wilmington Property as set forth on Exhibit D to the Purchase
Agreement. The Purchase Price for the Wilmington Property and the Associated
Property relating thereto shall be the Allocated Purchase Price for the
Wilmington Property as set forth on Exhibit D to the Purchase Agreement (the
“Wilmington Purchase Price”).

7. Conditions to Closing. In addition to the other Buyer Conditions Precedent
set forth in the Purchase Agreement, it shall be a condition precedent to
Buyer’s obligation to consummate the Second Closing that the order suspending
admissions set forth in the Notice of Suspension be lifted and no longer be of
any force or effect. Notwithstanding anything contained herein or in the
Purchase Agreement to the contrary, from and after the First Closing, the Buyer
Conditions Precedent set forth in Sections 14.1(c) and 14.1(d) of the Purchase
Agreement shall be limited such that they only relate to those representations,
warranties, covenants and obligations relating to the Wilmington Property and
the Associated Property



--------------------------------------------------------------------------------

relating thereto. In the event that the Buyer Conditions Precedent, as modified
by this Paragraph 7 is not satisfied on or before November 1, 2015, Buyer shall
be entitled to terminate the Amended Agreement with respect to the Wilmington
Property and the Associated Property relating thereto. Upon such termination by
Buyer, Buyer shall receive a refund of the Second Closing Deposit and the
parties shall be relieved of all obligations under the Amended Agreement
relating to the Wilmington Property and the Associated Property relating
thereto.

8. Out of Pocket Expenses. To the extent that Buyer terminates the Amended
Agreement with respect to the Wilmington Property pursuant to Section 16.1(a)(2)
of the Purchase Agreement, Sellers’ obligation to reimburse Buyer pursuant
thereto shall not exceed the amount of Eighty-Five Thousand and No/100 Dollars
($85,000.00).

9. No Rescission Rights. The Parties agree that neither Party shall have any
right of rescission with respect to the First Closing Properties from and after
the First Closing and that the First Closing shall in no way relieve the Parties
of their obligations with respect to the Second Closing, notwithstanding
anything to the contrary provided in the Purchase Agreement, including, without
limitation, in Section 17.22 thereof.

10. Interpretation of Purchase Agreement from and after First Closing. The
Parties agree that for the period after the First Closing and prior to the
Second Closing, the Purchase Agreement shall, for purposes of all obligations
contemplated to be performed prior to “Closing” under the Purchase Agreement, be
interpreted as if the Purchase Agreement relates only to the Wilmington Property
and the Associated Property relating thereto. From and after the Second Closing,
the Purchase Agreement shall be interpreted in such a manner as is consistent
with a bifurcated closing, with the applicable closing date being applied with
respect to the applicable Property. Notwithstanding the fact that a Tenant Lease
Estoppel for the Tenant Lease covering the Wilmington Property has been
delivered in connection with the First Closing, if the Second Closing does not
occur on or before June 1, 2015, Sellers shall deliver a new Tenant Lease
Estoppel or a representation letter from the Company in accordance with
Section 5.2(b) of the Purchase Agreement with respect to the Tenant Lease
covering the Wilmington Property, which shall be dated no more than thirty
(30) days prior to the Second Closing Date.

11. Full Force and Effect and Conflicts. Except as modified by this Amendment,
all of the terms of the Purchase Agreement shall remain in full force and
effect, provided, however, that in the event of any conflict between the terms
of this Amendment and the terms of the Purchase Agreement, the terms of this
Amendment shall control.

12. Execution of Amendment. A Party may deliver executed signature pages to this
Amendment by facsimile or email transmission to the other Party, which facsimile
or email copy shall be deemed to be an original executed signature page. This
Amendment may be executed in any number of counterparts, each of which shall be
deemed an original and all of which counterparts together shall constitute one
agreement with the same effect as if the parties hereto had signed the same
signature page.



--------------------------------------------------------------------------------

13. Binding Effect. Each and every term and provision of this Amendment shall be
binding upon and shall inure to the benefit of the parties and their respective
heirs, successors, personal representatives and assigns.

[Remainder of page intentionally left blank;

Signatures continue on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.

 

BUYER:

SENIOR HOUSING PROPERTIES TRUST,

a Maryland real estate investment trust

By:

s/o David J. Hegarty

Name: David J. Hegarty Title: President



--------------------------------------------------------------------------------

SELLERS:

CNL LIFESTYLE PROPERTIES, INC.,

a Maryland corporation

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP SPRINGFIELD MO OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP CHESTERFIELD MO OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP BRANSON MO OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP NEVADA MO OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President



--------------------------------------------------------------------------------

CLP SPRINGDALE AR OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP JONESBORO AR OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP FAYETTEVILLE AR OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP TCV OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP WASHINGTON IL OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP PEKIN IL OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President



--------------------------------------------------------------------------------

CLP STERLING IL OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP CARMEL IN CONTINUING CARE OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP DENVER CO CONTINUING CARE OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP ALPHARETTA GA OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP STOCKBRIDGE GA OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP FAYETTEVILLE GA OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President



--------------------------------------------------------------------------------

CLP GAINESVILLE GA OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP MOLINE IL ASSISTED LIVING OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP MOLINE IL MEMORY CARE OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP CARSON CITY NV OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP GODFREY IL OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP LAUREL CREEK GA OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President



--------------------------------------------------------------------------------

CLP PIONEER VILLAGE SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP BOZEMAN MT SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP CHATEAU VESTAVIA AL SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP SANTA CLARITA CA SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP PEORIA AZ SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP SUN CITY CENTER FL SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President



--------------------------------------------------------------------------------

CLP PORTLAND OR SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP CRANSTON RI SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP BAKERSFIELD CA SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP WILMINGTON NC SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP MODESTO CA SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President



--------------------------------------------------------------------------------

CLP NORTHRIDGE CA SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP LA CONNER WA SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP EVERETT WA SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP CUMMING GA SENIOR LIVING OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP HOSCHTON GA SENIOR LIVING OWNER, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP SHC TENANT TRS CORP.,

a Delaware corporation

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President



--------------------------------------------------------------------------------

CLP GRAND VICTORIAN TENANT TRS CORP.,

a Delaware corporation

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP FAYETTEVILLE AR TENANT CORP.,

a Delaware corporation

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

TCV SENIOR LIVING, LLC,

a Delaware limited liability company

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP GEORGIA SL TENANT TRS CORP.,

a Delaware corporation

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP MOLINE IL TENANT TRS CORP.,

a Delaware corporation

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP CARSON CITY NV TENANT TRS CORP.,

a Delaware corporation

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President



--------------------------------------------------------------------------------

CLP GODFREY TENANT TRS CORP.,

a Delaware corporation

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President

CLP LAUREL CREEK GA TENANT CORP.,

a Delaware corporation

By:

s/o Tracey B. Bracco

Name: Tracey B. Bracco Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT 1

[See attached copy.]

[Omitted as not necessary]